tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail stop dal dallas texas date release number release date legend org -- organization name xx - date address - address date date org address certified mail dear taxpayer_identification_number person to contact employee identification_number contact numbers phone fax this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated november 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons you failed to provide documents to establish that you operated exclusively for exempt purposes and that no part of your net_earnings inured to the benefit of private shareholders or individuals code sec_501 you failed to keep adequate books_and_records code sec_6001 federal_income_tax exemption is precluded if net_earnings inure to the benefit of private shareholders or individuals sec_1_501_c_3_-1 we previously examined your records for 20xx and found inurement we pursued correction of the inurement in reviewing your records for 20xx and 20xx we again found inurement you paid the personal expenses of your officers and did not maintain documentation to support the business purposes of the expenditures contributions to your organization are no longer deductible you are required to file income_tax returns on form_1120 if you have not already filed these returns and the examiner has not provided you instructions for converting your previously filed forms to forms you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in'the heading of this letter sincerely yours enclosures publication exempt_organization appeal procedures for unagreed issues form_6018 consent to proposed action - sec_7428 nanette m downing director eo examinations internal_revenue_service tax exerapt and government entities division exempt_organizations examinations attention jeffrey davis mailstop koger boulevard suite greensboro nc department of the treasury date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date org address rm certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter letter rev catalog number 34809f the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely ' nanette m downing director eo examinations enclosures report of examination form_6018 publicaiton publication om ae letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer 20xx 20xx tax identification_number year period ended org ein explanations of items legend org - organization name state secretary - secretary country - country ein - ein xx - date city - city state - co-1 - book - book company president - president issue whether org qualifies for exemption under sec_501 as described in sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of city on april 19xx as co-1 the organization was granted exemption from federal income taxes under internal_revenue_code irc sec_501 as described in sec_501 and further described in sec_170 under an advanced ruling on november of 19xx after the advanced ruling period the organization was granted its final_determination letter on november 19xx to remain exempt as described above co-1 later changed its name to org a date of the name change could not be obtained from the city secretary of state website the organization was selected for examination due to an informant referral of suspicious activity that led to a civil complaint against the organization the referral questioned the use of the funds given to the organization and felt the officers of the organization president president and secretary secretary and treasurer were using the organization's funds for their personal expenses the informant also had an outstanding civil lawsuit against the organization and president for the return of money loaned to the organization after refusing multiple contact attempts a report was prepared indicating the internal revenue service’s irs intent to propose revocation of the organization's tax exempt status because it failed to provide the information required by the irs for the purposes of inquiring into its tax exempt status the report was mailed to the president's post office box via certified mail on april 20xx a phone call was received on may 20xx from secretary regarding the correspondence received proposing revocation of its tax exempt status and the organization’s available options secretary was notified that the organization had two options allow the examination of their books_and_records or inthe event the organization does not want to agree to allow the examination receive a week extension for the formal appeal due_date secretary indicated that they would allow for the examination of its books_and_records the examination of the organization yielded that its activities included spreading the gospel of christianity throughout the country and world the organization is operated solely by president secretary to spread the christian gospel the organization would achieve its goal by producing books cds radio programs televised programs traveling house-to-house and traveling to different churches the organization has traveled from state state state state state and even parts of country spreading the gospel of christianity in person and on television broadcasts form 886-a gatalog number 20810w page publish no irs gov department of the treasury-internal revenue service ein org year period ended tax identification_number schedule number or exhibit explanations of items foim 886-a rew jangary name of taxpayer the organization's board_of directors met annually in the month of december the board consisted only of president the organization’s president and secretary the organization’s secretary treasurer the meeting minutes of the board_of directors consisted of a summary of the organization’s activities throughout the year the meeting minutes listed the worldwide locations in which it traveled to spread the gospel of christianity described the publishing and production of a book boun written by president the production and recording of television programs the organization’s plan for the following year to produce more books and television programs and its travel plans for the following year the meeting minutes also indicated that the organization decided to move to city state in 20xx and relocate to city state in the spring of 20xx the board_of directors meeting minutes were devoid of financial reports and also lacked discussions about personal expenditures made by president and secretary the board_of directors meeting minutes that were reviewed provided no evidence of financial oversight regarding the operations of the organization and no evidence that president or secretary had any limitations on their authority to expend money 20xx 20xx to support its activities the organization received love offerings or contributions from individuals and churches the organization also sent letters once or twice a month to partners individuals and churches the organization has helped in the past on its mailing list to solicit contributions when asked about the workings of the organization’s financial_assets and bank account s president secretary indicated that only they have access to the organization’s accounts and they determine how all the rnoney is spent the organi ation’s expenses were reviewed to determine whether the organization’s income was being used for the furtherance of its tax exempt_purpose review of the bank statements yielded that the organization incurred various questionable expenses the organization incurred many atm cash withdrawals restaurant expenses grocery expenses medical_expenses gas station and convenient store expenses home improvement store expenses department store expenses and mortgage and rent expenses although requested on an information_document_request idr dated may 20xx the organization did not provide any cancelled checks receipts invoices vouchers or any other source documents to determine the legitimate business reason for the expenses upon discovery of the questionable expenses during the 20xx tax_year the examination was expanded to include the 20xx tax_year a letter was prepared and mailed to the president's post office box along with an additional idr on june 20xx the idr requested information for the tax_year ending december 20xx as well as information originally requested on the idr dated may 20xx for the 20xx tax_year but not provided cancelled checks receipts invoices vouchers and any other source documents that verify the amount‘of expenses reported for the 20xx and 20xx tax years were requested additional bank statements were also requested for all the organization’s accounts in particular accounts in which transfers between accounts were noticed the organization’s response to the latest idr was received on june 20xx along with other requested information the organization provided information regarding a paypal account for the 20xx tax_year as well as additional bank statements and information regarding some of the transfers between accounts discovered during the 20xx tax_year after review of the information received on june 20xx it was discovered that the organization again failed to provide a comprehensive collection of bank statements cancelled checks receipts form 886-a i-1994 catalog number 20810w page publish no irs gov department of the treasury-internal revenue service name of taxpayer schedule number or exhibit foim 886-a rev date explanations of items tax identification_number year period ended org 20xx 20xx invoices vouchers and any other source documents that verify the amount of expenses reported for the 20xx and 20xx tax years an additional idr was prepared and mailed to the organization on july 20xx to again request bank statements cancelled checks receipts invoices vouchers and any other source documents that verify the amount of expenses reported for the 20xx and 20xx tax years ein after receipt of the idr a telephone call was received from secretary on july 20xx indicating that the organization did not have copies of receipts invoices or source documents and that it was not cost-effective for the organization to obtain the cancelled checks from the bank secretary also inquired if the service would request the information from the bank directly secretary was notified that the source documents are needed to determine whether the organization’s expenses qualify as business_expenses and not personal secretary was also told that the service would not acquire the cancelled checks from the bank directly because it is the organization’s responsibility to substantiate its form_990 return and maintaining cancelled checks and source documents is how the an organization can authenticate what it reported on its form_990 return without the information it could result in the expenses of the organization being reclassified as income to the officers the organization’s initial response to the idr dated july 20xx was received on august 20xx the organization submitted some bank statements but indicated that more bank statements as well as receipts that were found that span the 20xx and 20xx tax years and would be sent in a separate package additional responses to the idr dated july 20xx were received august 20xx august 20xx august 20xx and august 20xx the organization submitted for review many loose receipts that accounted for purchases and expenses paid fore during the 20xx and 20xx tax_year some of which were not legible the organization did not provide any written explanations or any other additional supporting information regarding the receipts the receipts and invoices provided by the organization were reviewed against the transactions discovered in the organization’s bank statements the provided receipts included numerous restaurant receipts grocery expenses medical_expenses gas station and convenient store expenses home improvement stores and department store expenses the receipts did not include attachments or reports that provided indication that the expenses_incurred while traveling for the organization or were made directly for the organization many receipts and invoices indicated that the purchase was made in the name of president or secretary not the organization the receipts that were submitted by the organization were taken into account for determining which expenses qualified as legitimate business_expenses the organization failed to provide any source documents to substantiate many of the questionable expenses a written position with regard to the questionable expenses how said expenses were ordinary and necessary business_expenses and not personal in nature the organization did not provide invoices for expenses that occur on a monthly basis such as utility expenses upon review of the canceled checks the organization issued checks to churches and other charitable organizations but also issued checks for transactions that seemed personal in nature review of the canceled checks also yielded president and secretary as the only signature authorities on all checks form 886-ac catalog number 20810w page __ publish no irs gov _- department of the treasury-internal revenue service name of taxpayer schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended org 20xx 20xx president was not provided a form_w-2 wage and tax statement for the 20xx or 20xx tax years by the organization the organization however reported dollar_figure and dollar_figure president on its form_990 return for the 20xx and 20xx tax years respectively no predetermined salary or wages were designated for this individual instead the disbursements made for personal expenses were reported as compensation on its form_990 returns the organization did not provide substantiation with respect to how the above figures were reached in determining the amount of compensation_for president in reportable compensation to ein president and secretary indicated that they currently own a residence in state for which they have a mortgage but also rented a residence in city state throughout 20xx and continue to rent a residence in city state the organization submitted form_1098 mortgage interest statements for a residence owned in state during 20xx and 20xx and an executed residential rental agreement for a state property during 20xx the organization did not submit any leasing or rental contracts for the time spent in state the organization’s form_990 returns also indicated that president was paid a housing allowance of dollar_figure and dollar_figure for the 20xx and 20xx respective tax years the organization indicated that the housing allowance-sovered the mortgage utilities taxes insurance and maintenance and repairs to the officers’ primary residence in state as well as the officers’ residences while in state and state there was no indication that a fair_market_value amount was designated as housing allowance prior to the payment of the expenses the organization failed to provide any source documents to substantiate many of the questionable expenses a written position with regard to the questionable expenses how said expenses were ordinary and necessary business_expenses and not personal in nature to president and secretary and the basis for these expenses to be excluded from the personal income of president and secretary the total questionable expenses and transactions that could not be substantiated by the organization as legitimate business_expenses totaled dollar_figure and dollar_figure for the 20xx and 20xx tax years respectively see exhibit for a breakdown of the questionable expenses the organization’s form_990 return for the 20xx tax_year was previously examined by the internal_revenue_service according to the final report of findings issued by the irs for the prior examination it was determined that the organization’s funds were disbursed specifically to pay for a significant amount of personal expenses the examination concluded with president being assessed the tier tax as defined in sec_4958 on dollar_figure of excess_benefit transactions received and yearly computed interest or dollar_figure in additional tax due first law internal_revenue_code irc sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions sec_501 identifies in its subparagraphs the list of organizations referred to in subsection a sec_501 exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit name of taxpayer form 886-a rev date explanations of items tax identification_number year period ended org 20xx 20xx or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office ein sec_501 states that the following organizations are referred to in subsection a religious or apostolic associations or corporations if such associations or corporations have a common treasury or community treasury even if such associations or corporations engage in business for the common benefit of the members but only if the members thereof include at the time of filing their returns in their gross_income their entire pro_rata shares whether distributed or not of the taxable_income of the association or corporation for such year any amount so included in the gross_income of a member shall be treated as a dividend received sec_509 states in part for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than clauses vii and viii an organization which a normally receives more than one-third of its support in each taxable_year from any combination of - i gifts grants contributions or membership fees and res ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units or from organizations described in sec_170 other than in clauses vii and viii and b normally receives not more than one-third of its support in each taxable_year from the sum of - i gross_investment_income and ii the excess if any of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 sec_170 states in part that an organization that normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its form 886-a catalog number 20810w page _5 _ publish no irs gov _- department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit or from direct or indirect_contributions from the general_public 20xx 20xx tax identification_number year period ended org ein sec_162 states in part that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including - a reasonable allowance for salaries or other compensation_for_personal_services actually rendered traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business and rentals or other_payments required to be made as a condition to the continued use or possession for purposes of the trade_or_business of property to which the taxpayer has not taken or is not taking title or in which he has no equity sec_262 provides in part that a except as otherwise expressly provided no deduction shall be allowed for personal living or family_expenses b for purposes of subsection a in the case of an individual any charge including taxes thereon for basic local_telephone_service with respect to the 1st telephone line provided to any residence of the taxpayer shall be treated as a personal_expense eo sec_6001 states in part that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in part that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in part that the above paragraph shall not apply to - i churches their integrated_auxiliaries and conventions or associations of churches ii any organization other than a private_foundation as defined in sec_509 described in subparagraph c the gross_receipts of which in each taxable_year are normally not more than dollar_figure or form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org ein iii the exclusively religious activities of any religious_order year period ended 20xx 20xx sec_1_501_a_-1 states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 states in part that an organization will be regarded as it engages primarily in activities which operated exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states in part that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states in general i an organization may be exempt as an organization described in sec_501 it is organized and operated exclusively for one or more of the following if purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals rac ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 states in part that in determining whether to continue to recognize the tax-exempt status of an applicable_tax-exempt_organization described in sec_501 that engages in one or more excess_benefit transactions that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred form 886-a catalog number 20810w page __ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit forin 886-a rev date explanations of items name of taxpayer tax identification_number org ein b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes year period ended 20xx 20xx c whether the organization has been involved in multiple excess_benefit __ transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 meaning in respect to any excess_benefit_transaction undoing the excess_benefit to the extent possible and taking any additional measures necessary to place the organization in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction - sec_1_501_c_3_-1 states that all factors will be considered in combination with each other depending on the particular situation the commissioner may assign greater or lesser weight to some factors than to others the factors listed in paragraphs f ii d and e of this section will weigh more heavily in favor of continuing to recognize exemption where the organization discovers the excess_benefit_transaction or transactions and takes action before the commissioner discovers the excess_benefit_transaction or transactions further with respect to the factor listed in paragraph f ii e of this section correction after the excess_benefit_transaction or transactions are discovered by the commissioner by itself is never a sufficient basis for continuing to recognize exemption sec_1_501_c_3_-1 states that the rules in paragraph f of this section will apply with respect to excess_benefit transactions occurring after march 20xx sec_1_162-1 states in part that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business except items which are used as the basis for a deduction or a credit under provisions of law other than sec_162 among the items included in business_expenses are management expenses commissions labor supplies incidental repairs operating_expenses of automobiles used_in_the_trade_or_business traveling expenses while away from home solely in the pursuit of a trade_or_business advertising and other selling_expenses together with insurance premiums against fire storm theft accident or other similar losses in the case of a business and rental for_the_use_of business property the full amount of the allowable deduction for ordinary and necessary expenses in carrying on a business is deductible even though such expenses exceed the gross_income derived during the taxable_year from such business sec_1_162-17 states that although the commissioner may require any taxpayer to substantiate such information concerning expense accounts as may appear to be pertinent in determining tax_liability taxpayers ordinarily will not be called upon to substantiate expense account information except those in the following categories form 886-a catalog number 20810w page_8 __ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit foim 886-a few janwary explanations of items name of taxpayer tax identification_number org ein year period ended 20xx 20xx i a taxpayer who is not required to account to his employer or who does not account ii a taxpayer whose expenses exceed the total of amounts charged to his employer and amounts received through advances reimbursements or otherwise and who claims a deduction on his return for such excess iii a taxpayer who is related to his employer within the meaning of sec_267 and iv other taxpayers in cases where it is determined that the accounting procedures used by the employer for the reporting and substantiation of expenses by employees are not adequate sec_1_162-17 states that the code contemplates that taxpayers keep such records as will be sufficient to enable the commissioner to correctly determine income_tax_liability accordingly it is to the advantage of taxpayers who may be called upon to substantiate expense account information to maintain as adequate and detailed records of travel transportation entertainment and similar_business expenses as practical since the burden_of_proof is upon the taxpayer to show that such expenses were not only paid_or_incurred but also that they constitute ordinary and necessary business_expenses one method for substantiating expenses_incurred by an employee in connection with his employment is through the preparation of a daily diary or record of expenditures maintained in sufficient detail to enable him to readily identify the amount and nature of any expenditure and the preservation of supporting documents especially in connection with large or exceptional expenditures nevertheless it is recognized that by reason of the nature of certain expenses or the circumstances under which they are incurred it is often difficult for an employee to maintain detailed records or to preserve supporting documents for all his expenses detailed records of small expenditures incurred in traveling or for transportation as for example tips will not be required sec_1_162-17 states that where records are incomplete or documentary proof is unavailable it may be possible to establish the amount of the expenditures by approximations based upon reliable secondary sources of information and collateral evidence for example in connection with an item of traveling expense a taxpayer might establish that he was in a travel status a certain number of days but that it was impracticable for him to establish the details of all his various items of travel expense in such a case rail fares or plane fares can usually be ascertained with exactness and automobile costs approximated on the basis of mileage covered a reasonable approximation of meals_and_lodging might be based upon receipted hotel bills or upon average daily rates for such accommodations and meals prevailing in the particular community for comparable accommodations since detailed records of incidental items are not required deductions for these items may be based upon a reasonable approximation in cases where a taxpayer is called upon to substantiate expense account information the burden is on the taxpayer to establish that the amounts claimed as a deduction are reasonably accurate and constitute ordinary and necessary business_expenses paid_or_incurred by him in connection with his trade_or_business in connection with the determination of factual matters of this type due consideration will be given to the reasonableness of the stated expenditures_for the claimed purposes in relation to the taxpayer's circumstances such as his income and the nature of his occupation to the reliability and accuracy of records in connection page __publish no irs gov department of the treasury-internal revenue service form 886-ai catalog number 20810w schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org ein with other items more readily lending themselves to detailed record-keeping and to all of the facts and circumstances in the particular case year period ended 20xx 20xx sec_53_4958-4 states in part that an economic benefit is not treated as consideration for the performance of services unless the organization providing the benefit clearly indicates its intent to treat the benefit as compensation when the benefit is paid an applicable tax- exempt_organization is treated as clearly indicating its intent to provide an economic benefit as compensation_for services only if the organization provides written substantiation that is contemporaneous with the transfer of the economic benefit at issue this contemporaneous substantiation any services provided by the disqualified_person will not be treated as provided in consideration for the economic benefit for purposes of determining the reasonableness of the transaction if an organization fails to provide sec_53_4958-4 states in part that contemporaneous substantiation can be demonstrated by the organization reporting the benefit as compensation on an original or amended federal tax information_return with respect to the payment eg form_w-2 or provided that the amended form is filed before an examination has been started on the organization or disqualified_person or the disqualified_person reporting the benefit as income on an original or amended form_1040 provided that the amended form_1040 is filed before an examination has been started on the organization or disqualified_person sec_1_6001-1 in conjunction with sec_1_6001-1 states in part that every organization exempt from tax under sec_501 must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other materials required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 concerns an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the form 886-a catalog number 20810w page_10 _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status org ein 20xx 20xx in rameses school of san antonio texas v commissioner t c memo 20xx-85 an organization was established as a nonprofit corporation under the laws of the state of texas for the purpose of operating a school providing education to children and initially received recognition as an organization described in sec_501 the commissioner contended that the taxpayer failed the operational_test imposed pursuant to sec_1_501_c_3_-1 on grounds that the taxpayer was operated to benefit the private interests of an individual who served as the taxpayer's executive director president chief_executive_officer and administrator administrator and that part of its net_earnings inured to her benefit per month for the administrator the taxpayer's payroll journal showed salary amounts in excess of dollar_figure per month for certain months although the administrator asserted that the excess amounts were awaiced as reimbursement for money that she had loaned to the taxpayer the documentation that purportedly showed such loans had been altered the administrator made unexplained cash withdrawals on the taxpayer's account there were also questionable lease agreements signed only by the administrator that were never approved by the board the administrator contended that the taxpayer owned the property but if this were true the taxpayer had leased the property from itself under the owner rental agreement the court held that the taxpayer's tax-exempt status was properly revoked for instance while the taxpayer's board approved a salary of dollar_figure in rueckwald foundation inc v commissioner t c memo the taxpayer was a foundation that qualified for an exemption from federal income taxes under sec_501 the qualification was subject_to the understanding that the taxpayer's operations conformed to those purposes stated in its application because it failed to obtain a state license the taxpayer changed its purpose the taxpayer's founder served as both its president and chairman his mother was an invalid and his son was in college his mother's care fell to the founder who found himself on the verge of bankruptcy the taxpayer entered into a number of transactions the result of which were to provide it with income that was exclusively used by the founder to defray his family's personal expenses the irs revoked the taxpayer's sec_501 exemption from federal income_taxation and issued a notice_of_deficiency the taxpayer sought a redetermination and the court affirmed the court held that the taxpayer's income from all sources was available for_the_use_of the founder's family an arrangement neither approved nor permitted under sec_501 the court held that the taxpayer failed to show that it qualified for income_tax exemption under sec_501 taxpayer's position org maintains that it has not done anything to warrant its tax exempt status revoked the organization maintained that the expenses_incurred by the organization are necessary to perform and continue its activities the organization travels to preach and spread the gospel of christianity throughout the country and world this requires travel_expenses which the organization covers the personal expenses_incurred by the officers of the organization were considered wages to president all other expenses_incurred by the organization are necessary for the continued operation of the organization al government's position form 886-a _ department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_11_ schedule number or exhibit form 886-a rev january explanations of items name of taxpayer tax identification_number org ein year period ended 20xx 20xx the exempt status of the org should be revoked because it fails the operational_test imposed pursuant to sec_1_501_c_3_-1 on grounds that the organization inures to the benefit of private shareholders president and secretary as officers of the organization president and secretary are in charge of the day-to-day operations of the organization president and secretary both use the income from the organization as they see fit this is evidenced by the numerous expenses_incurred by the organization that are personal in nature purchases from nail salons health spas department stores limousine services and movie theaters in no way qualify as a legitimate business_expense for an organization whose focus is on spreading the gospel of christianity throughout the country and world the organization did not provide any documentation mileage or automobile records to substantiate the gas station convenience store purchases the organization travels throughout the country preaching and spreading the gospel of christianity and indicated in its board_of director meeting minutes places in which the organization had traveled during the year however the organization did not maintain or submit travel and mileage logs to substantiate its travel_expenses the board meeting minutes also did not specify dates in which travel to the locations indicated the organization failed to provide detailed accounts of all the organization’s speaking engagements or other information to substantiate when where and the reason for the travel_expenses the summary of locations visited listed in the organization’s board_of directors meeting minutes is not sufficient to allow the travel_expenses claimed according to sec_1_162-17 adequate documentation should be maintained and presented to claim deductions for travel related expenses and correctly determine the proper tax_liability source documents receipts cancelled checks and other information were requested to substantiate the form_990 return and the questionable transactions discovered from the organization’s bank statements the organization failed to provide bank statements for all accounts in which moneys were deposited transferred or disbursed multiple transfers were made to bank accounts for which no statements were provided for either the 20xx or 20xx tax years while the organization provided some invoices and receipts to show proof of the expense the business_purpose of the expenses could not be proven and many receipts were deemed personal in nature the many department store purchases restaurant purchases entertainment purchases gas station convenience store purchases home improvement purchases and all other expenses that could not easily be distinguished as expenses_incurred by a religious_organization do not qualify as ordinary and necessary business_expenses as defined by sec_162 instead they inure to the benefit of president and secretary because they are in charge of the day-to-day operations of the organization the gross misuse of the organization's assets for their day-to-day survival is further evidenced by president and secretary’s payment for the upkeep of two residences president and secretary are able to maintain a residence in state as well as state during 20xx or state during 20xx all by way of the orgarization’s assets president and secretary are the only individuals with control of the organization’s accounts they used the organization’s assets to pay the mortgage or rent for the two resideni és home improvements on those residences utilities and upkeep of the residences medical_expenses for their family and to purchase food at grocery stores and numerous restaurants as officers president and secretary are able to receive a substantial benefit from the organization by overseeing the day-to-day operations of the organization as evidenced in the numerous personal form 886-a catalog number 20810w page_12 publish no irs gov department of the treasury-internal revenue service a schedule number or exhibit form 886-a rev date explanations of items org tax identification_number name of taxpayer transactions identified in exhibit the amount of the unsubstantiated questionable expenses totaled dollar_figure and dollar_figure for 20xx and 20xx respectively president and secretary were given credit for dollar_figure and dollar_figure in compensation and housing allowance reported on the form_990 return filed by the organization sec_53_4958-4 cited therefore dollar_figure of the dollar_figure is considered to have improperly benefited the officers in the 20xx tax_year and dollar_figure of the dollar_figure is considered to have improperly benefited the officers in the 20xx tax_year 20xx 20xx year period ended ein because president and secretary are in charge of the day-to-day operations and expenses of the organization as its only officers the dollar_figure and dollar_figure for 20xx and 20xx respectively in unsubstantiated expenses a é considered excess_benefit transactions and inured to the benefit of the officers the dollar_figure in unsubstantiated expenditures during 20xx accounted for approximately of the organization's income and approximately of the organization’s expenses while the dollar_figure in unsubstantiated expenditures_for 20xx accounted for approximately of the organization’s income and approximately of the organization’s expenses the organization was notified during the examination of its form_990 for the 20xx tax_year of the law regarding excess_benefit transactions excess_benefit transactions received by a disqualified_person that is an officer is logically a form of inurement the organization has not performed responsibly or operated with due diligence since the examination of its form_990 for the 20xx tax_year to reduce or prevent further excess_benefit transactions the organization has continued to operate in the manner in which it operated for the 20xx tax_year when excess_benefit transactions occur there is an inherent risk to the exempt status of the organization some factors to consider regarding whether an organization remains exempt under sec_501 are described in the subparagraphs of sec_1_501_c_3_-1 these factors are applicable to excess_benefit transactions that occurred after march 20xx the transactions in which president and secretary received an excess_benefit were substantial as it relates to the size of the organization there was little oversight in the organization's financial operations to prevent further transactions prior to the service’s inquiry into the organization’s exempt status for the years under examination president and secretary also have not yet made correction for the excess_benefit received for all transactions that occurred after march 20xx based on the factors identified in the treasury regulations identified above the organization's tax exempt status would be in serious jeopardy although technically the regulations don't apply for transactions that occurred before march 20xx similar principles would apply according to rc sec_501 no part of the net_earnings shall inure to the benefit of any private_shareholder_or_individual however president and secretary have received clothes entertainment and other_benefits from their role in the organization the private benefit received by president and secretary outweighs the benefits of the legitimate activities of the organization as evidenced by rameses school of san antonio texas v commissioner t c memo 20xx-85 and rueckwaid foundation inc v commissioner t c memo the loss of tax exempt status is warranted in which private benefit of an individual occurs not only does the organization fail to qualify for its tax exempt status due to inuring to the benefit of a private_shareholder_or_individual the organization also fails to qualify for exemption due to failing to meet the requirements of sec_1_6033-2 as referenced by revrul_59_95 an organization_exempt_from_taxation under sec_501 that fails to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_13__ a schedule number or exhibit form 886-a rev date explanations of items name of taxpayer exempt status may result in the termination of its exempt status the organization did not provide documentation to substantiate numerous expenses_incurred by the organization the organization has repeatedly been asked to submit information to the irs for purposes of inquiring into its tax exempt status but has failed to provide the requested information 20xx 20xx tax identification_number year period ended org ein the organization has failed the operational_test in various ways the inurement received by individuals president and secretary outweighs the benefit of the charitable activities provided by the organization the organization also failed to maintain adequate_records to substantiate the information provided on its annual form_990 return the organization’s failures in the operational_test outweigh its charitable activities the organization's tax exempt status should be revoked conclusion org does not qualify for tax exempt status under internal_revenue_code sec_501 as described in sec_501 the financial inurement received by its officers and the use of the organization's assets by its officers for their personal_use demonstrate that the organization has not met its obligations and responsibilities to maintain tax exempt status under sec_501 of the code revocation of the tax exempt status of org is proposed with an effective date of january 20xx form 886-a department of the treasury-internal revenue service page_14 _ publish no irs gov catalog number 20810w
